Citation Nr: 1453240	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from January 16, 1975 to June 13, 1975, and had additional National Guard service.  [He is a Veteran by virtue of having established service connection for compensable left hand and left big toe disabilities.  Notably, the Federalized National Guard service on which those awards were based do not appear to be specified in the record.]  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Muskogee, Oklahoma VA Regional Office (RO).

Although the AOJ has (in the rating decision on appeal) reopened the Veteran's claim of service connection for bilateral hearing loss (and denied it on the merits), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the appellant's claim accordingly.


FINDINGS OF FACT

1.  An unappealed November 1995 rating decision denied the Veteran service connection for bilateral hearing loss, based essentially on findings that hearing loss disability pre-existed his ACDUTRA in 1975 and was not aggravated therein (and was not shown to have been incurred or aggravated during another qualifying, for VA compensation benefits, period of service).  

2.  Evidence received since the November 1995 rating decision does not show/tend to show that a hearing loss disability was aggravated (or alternatively, incurred during the Veteran's 1975 period of ACDUTRA) or incurred or aggravated during any other Federalized period of National Guard service; does not relate to the unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014), and Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  By correspondence dated in September 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as the definition of new and material evidence, the basis for the previous denial of the claim, and of what type of evidence would be considered new and material.  He has had ample opportunity since to respond and supplement the record..   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  Although the May 2012 VA examination scheduled in connection with the instant claim is inadequate for rating purposes, the Board notes that an examination is not necessary as VA's duty to assist by arranging for an examination/securing a medical opinion is not triggered in a claim to reopen unless/until the claim is indeed reopened.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii).  Therefore, corrective action (remand for another examination) is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

An unappealed November 1995 rating decision denied the Veteran service connection for bilateral hearing loss, based essentially on findings that a hearing loss disability pre-existed the Veteran's 1975 period of ACDUTRA, and was not aggravated therein (and that incurrence or aggravation of the hearing loss during other qualifying (Federalized) period of service was not shown).  The Veteran did not submit new and material evidence in the following year, and the decision became final.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003)).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence of record at the time of the November 1995 rating decision included the Veteran's STRs and lay statements and a November 1995 VA audiological examination.

The Veteran's service treatment records reflect that a bilateral hearing loss disability was noted on his December 1974 examination for enlistment in the National Guard.  All right ear puretone thresholds were between 26 and 44 and 3 of 4 pertinent frequencies tested in the left ear has were found to have elevated (26 or above decibels) puretone thresholds.  In a contemporaneous report of medical history, he denied any history of hearing loss.  His was found qualified for enlistment (with profile for hearing).  On June 1975 examination for release from active duty (for training, i.e.) there was no puretone audiometry reported; instead "WNL" was handwritten win the section of the examination report for audiometry.  On January 1984 National Guard re-enlistment examination, all puretone thresholds between 5 and 15 decibels); in a contemporaneous report of medical history, he denied any history of hearing loss.  A November 1988 National Guard periodic examination found a bilateral hearing loss disability by puretone threshold testing, and the Veteran was assigned a "2" profile for ears..

On November 1995 VA examination, the Veteran reported having a hearing loss since his time in service, as well as a recent history of ear infections that were not treated medically.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
15
10
10
45
55
Left
30
30
50
60
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  The diagnosis was moderate to severe sensorineural hearing loss in the right ear above 2000 Hertz and moderate to severe mixed loss in the left ear.  No opinion was offered regarding etiology.

Evidence received since the November 1995 rating decision consists essentially of VA treatment records, VA examinations, and lay statements from the Veteran.  On June 1996 VA examination the Veteran reported a history of having been around gunfire while serving in the Infantry.  It was noted that the Veteran was a hearing aid candidate for the left ear.  No opinion was offered regarding etiology.

On May 2012 VA examination, the diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner explained that a review of the claims file shows hearing loss was noted at entrance into military service, and opined that such hearing loss was likely temporary in nature given that military separation exam was within normal limits, and exam in 1984 was also well within normal limits bilaterally.  The examiner opined that, given normal hearing sensitivity at separation of active military service, it is not likely that the Veteran's hearing loss is related to his duties while in military service.  The examiner stated that there is no scientific basis for the delayed onset of noise induced hearing loss, and cited the 2005 study by the Institute of Medicine, "Noise and Military Service: Implications for Hearing Loss and Tinnitus".  The examiner noted that hearing loss existed prior to service and opined that it was not aggravated in service; the examiner opined that the abnormal entrance hearing exam was likely temporary given normal subsequent testing.

Because service connection for bilateral hearing loss was denied in November 1995 based on a finding that the Veteran's hearing loss was not aggravated during his 1975 ACDUTRA service (and he had not identified another period of Federalized National Guard service injury during which resulted in a hearing loss)  for evidence to be new and material in this matter it would have to tend to relate to those unestablished facts, i.e., tend to show that a hearing loss disability was incurred or aggravated during the 1975 ACDUTRA or that he had other Federalized National Guard service injury during which caused or aggravated his hearing loss.

While the treatment records, examination reports, and lay statements added to the record since the November 1995 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They confirm that he has a bilateral hearing loss disability which is worsening.  They do not, however, show or tend to show that the Veteran's bilateral hearing loss arose, or was aggravated during, a qualifying for VA benefits period of service.   Therefore, the new evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss, does not raise a reasonably possibility of substantiating such claim, and is not material.
Accordingly, the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


